                     Case 19-11563-KBO      Doc 533      Filed 10/21/19     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

                     NOTICE OF RESCHEDULED CONFIRMATION HEARING

           PLEASE TAKE NOTICE that the hearing to consider confirmation (the

  “Confirmation Hearing”) of the First Amended Joint Plan of Reorganization for Emerge

  Energy Services LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code [Docket

  No. 362], previously scheduled in the above-captioned chapter 11 cases for Thursday, October

  24, 2019 at 1:00 p.m. (Eastern Time) before The Honorable Karen B. Owens, United States

  Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North

  Market Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”), 6th Floor, Courtroom

  No. 1, has been rescheduled by the Bankruptcy Court, and will now commence at 9:30 a.m.

  (Eastern Time) on Wednesday, October 30, 2019, at the Bankruptcy Court, 6th Floor,

  Courtroom No. 2.




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.


  RLF1 22221817v.1
                   Case 19-11563-KBO   Doc 533       Filed 10/21/19    Page 2 of 2



Dated: October 21, 2019                /s/ Travis J. Cuomo
       Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       John H. Knight (No. 3848)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Travis J. Cuomo (No. 6501)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: knight@rlf.com
                                                heath@rlf.com
                                                shapiro@rlf.com
                                                haywood@rlf.com
                                                cuomo@rlf.com

                                       - and -

                                       LATHAM & WATKINS LLP

                                       George A. Davis (admitted pro hac vice)
                                       Keith A. Simon (admitted pro hac vice)
                                       Hugh K. Murtagh (admitted pro hac vice)
                                       Liza L. Burton (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       E-mail: george.davis@lw.com
                                               keith.simon@lw.com
                                               hugh.murtagh@lw.com
                                               liza.burton@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




                                                 2
RLF1 22221817v.1
